Citation Nr: 0916558	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1946 in World War II.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

In April 2009 the Board granted a motion to advance this case 
on its docket.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).



FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated long after 
service and is not etiologically related to service.  

2.  Tinnitus was first demonstrated long after service and is 
not etiologically related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Tinnitus was not incurred or aggravated during active 
duty service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2007, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the April 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records were lost in a fire 
at the National Archives and Records Administration in July 
1973.  Destruction of service treatment records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

VA has obtained the Veteran's discharge certificate 
describing the length and type of his service.  In April and 
September 2007 letters VA requested that the Veteran submit 
any service treatment or personnel records in his possession 
as well as specific information about his treatment in 
service in order to locate all records if they exist.  He was 
asked to complete an enclosed NA (National Archives) Form 
13055, reporting in service treatment.  The Veteran did not 
furnish any records in response or submit the NA Form 13055.  
In a December 2007 Statement in Support of Claim, the Veteran 
reported that he was not treated in service for hearing loss 
or tinnitus.  

VA has obtained records of treatment reported by the Veteran, 
including VA Medical Center (VAMC) records and private 
medical records.  Additionally, the Veteran was provided a 
proper VA examination in January 2008 for his bilateral 
hearing loss and tinnitus.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, as diseases of the central nervous system, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Where a Veteran was engaged in combat, satisfactory lay 
evidence that an injury or disease was incurred in service 
will be accepted as sufficient proof of service connection 
where such evidence is consistent with the circumstances, 
conditions, or hardships, of service. 38 U.S.C.A. § 1154(b) 
(West 2002).  Section 1154(b) sets forth a three step 
sequential analysis that must be undertaken when a combat 
Veteran seeks benefits under the method of proof provided by 
the statute.  First, it must be determined whether the 
Veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  Finally, if the first two 
requirements are met, VA "shall accept the Veteran's evidence 
as "sufficient proof of service connection," even if no 
official record exists of such incurrence exists.  In such a 
case a factual presumption arises that that the alleged 
injury or disease is service connected.  Collette v. Brown, 
82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (2008).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
under § 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran contends that he incurred a bilateral hearing 
loss disability and bilateral tinnitus due to in-service 
noise exposure from combat.  The discharge certificate notes 
that the Veteran was a radio repairman during World War II.  

VAMC treatment records from December 2002 to February 2008, 
show that the Veteran's medical history was reviewed, but 
there were no reported complaints of, or treatment for, 
hearing loss or tinnitus.  

In his initial claim for VA benefits received in March 2007, 
the Veteran indicated that hearing loss and tinnitus had 
begun in 1946.  He reported no treatment, but attributed his 
disabilities to noise exposure in Germany during World War 
II.

The first reported treatment for hearing loss or tinnitus was 
at a private facility in January 2007, more than 60 years 
after his separation from service.  An audiological 
examination established the presence of a bilateral hearing 
loss disability as defined by VA.  38 C.F.R. § 3.385.  He 
appears to have been evaluated for tinnitus.  The records of 
this evaluation do not include any reported history. 

In his December 2007 statement, the Veteran reported that he 
was not treated in service for hearing loss or tinnitus.

The Veteran was provided a VA audiological examination in 
January 2008 that confirmed bilateral hearing loss disability 
and tinnitus.  During the January 2008 audiological 
examination, the Veteran did not attribute his hearing loss 
or tinnitus to combat and instead simply stated that he was a 
retired appliance salesman.  The Veteran reported the onset 
of infrequent hearing loss three to four years earlier, 
complained of difficulty communicating with people, and 
denied having any occupational or recreational noise exposure 
or a family history of hearing loss or difficulty.  

The examiner diagnosed mild to moderate sensorineural hearing 
loss in the left and right ears and subjective complaints of 
bilateral tinnitus.  The examiner concluded that the 
Veteran's bilateral hearing loss and tinnitus were not a 
result of active duty service because there was no evidence 
that either disability was incurred in or aggravated by 
active duty service or manifested to a compensable degree 
within one year of discharge from service.  It was noted that 
the Veteran reported the onset of hearing loss and tinnitus 
three to four years prior to the examination and that the 
Veteran was discharged over 60 years ago.  The examiner 
explained that the Veteran's statements in January 2008 and 
the private audiological examination results in December 2007 
were not consistent with such a long-standing condition. 

It is clear that the Veteran has current diagnoses of hearing 
loss and tinnitus. Therefore, the first requirement for 
service connection, a current disability, is satisfied.    

The record does contain evidence that the Veteran served as a 
radio repairman in the European and Asian Pacific theatres of 
operation during 1943-1946, when there was combat occurring 
in each region.  An acoustic trauma injury, such as that 
described by the Veteran, could be consistent with the 
circumstances of the Veteran's service.  Resolving benefit of 
the doubt in favor of the Veteran, the incurrence of an 
acoustic trauma injury is conceded in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).  Therefore, two of the 
three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

Nevertheless, competent evidence of a nexus between service 
and a current disability is still required.  Wade v. West; 
Libertine v. Brown.  The evidence of record does not 
establish a nexus between the Veteran's current hearing loss 
and tinnitus disabilities and his active duty service.  

The Veteran has provided varying reports as to the onset and 
continuity of his hearing loss and tinnitus symptoms.  He 
noted on his March 2007 claim that the disability began in 
1946, which would place the onset in service or in the year 
after service, but reported to the January 2008 examiner that 
his disabilities began only a few years prior to the 
examination.  

The later report was more detailed and is more consistent 
with the contemporaneous record showing no findings of 
hearing loss or tinnitus until 2007.

There is no evidence demonstrating hearing loss or tinnitus 
to a compensable degree during the presumptive period, and 
the absence of any clinical evidence for decades after 
service weighs the evidence against a finding that hearing 
loss and tinnitus was present in service or in the year 
immediately thereafter.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The only competent medical opinion as to the etiology of the 
current hearing loss and tinnitus is that of the VA examiner, 
who provided an opinion against a link between the Veteran's 
hearing loss and tinnitus disabilities and service.  This 
opinion was based on a review of the record and was 
accompanied by a rationale.  The Board finds the VA 
examination report to be more probative than the Veteran's 
contradictory recollections reported 60 years after the 
events in question.  In addition, the Veteran, as a lay 
person, is not competent to provide an opinion concerning 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Given the lack of medical evidence in support of the claim 
and the absence of consistent reports of continuity, the 
evidence is against a finding that a continuity of 
symptomatology or a nexus between the Veteran's disabilities 
and service has been demonstrated.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims, and they are therefore, denied. 38 
U.S.C.A. § 5107(b).

	

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


